                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

DIANA LOUISE JOHNIGAN,                       §
                                             §
              Plaintiff,                     §
                                             §
v.                                           §    Case No. 2:17-CV-00621-JRG-RSP
                                             §
HOSPITAL HOUSEKEEPING SYSTEMS                §
LLC,                                         §
                                             §
              Defendant.                     §

                                         ORDER

       This civil action was referred to United States Magistrate Judge Roy S. Payne

pursuant to 28 U.S.C. § 636. Now before the Court is the Report & Recommendation

[Dkt. No. 34] of the Magistrate Judge, which recommends that Defendant Hospital

Housekeeping Systems, LLC’s Motion for Summary Judgment [Dkt. No. 25] be granted.
   .
No party has objected to the Report & Recommendation.

       Having reviewed Magistrate Judge Payne’s report, Defendant’s motion [Dkt. No. 25],

Defendant’s memorandum [Dkt. No. 26], and Plaintiff Diana Johnigan’s response [Dkt. No. 30],

the Court concludes that the Report & Recommendation [Dkt. No. 34] is correct and is hereby

ADOPTED. Accordingly, Defendant’s Motion for Summary Judgment [Dkt. No. 25] is

GRANTED.

       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 26th day of February, 2019.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE
